Citation Nr: 0315447	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits for sterility, a 
gastric ulcer, a rash on the back, a heart disability and a 
lung disability pursuant to the criteria of 38 U.S.C.A. § 
1151 (West 2002).

2.  Entitlement to an initial evaluation in excess of 10 
percent for ulcer of the right forearm (major), status post 
split thickness skin graft due to nitrogen mustard accident.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 3, 2001 decision the Board denied entitlement to 
compensation benefits for sterility, a gastric ulcer, a heart 
disability and a lung disability pursuant to the criteria of 
38 U.S.C.A. § 1151 and entitlement to an initial evaluation 
in excess of 10 percent for ulcer of the right forearm 
(major), status post split thickness skin graft due to 
nitrogen mustard accident.  The issue of entitlement to 
compensation benefits for a rash on the back pursuant to the 
criteria of 38 U.S.C.A. § 1151 was remanded to the RO for 
additional development. 

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's representative requested 
that the CAVC vacate the July 3, 2001 Board decision with 
respect to issues of entitlement to compensation benefits for 
sterility, a gastric ulcer, a heart disability and a lung 
disability pursuant to the criteria of 38 U.S.C.A. § 1151, 
and entitlement to an initial evaluation in excess of 10 
percent for ulcer of the right forearm (major), status post 
split thickness skin graft due to nitrogen mustard accident.  




The CAVC granted the request in a November 2002 order and 
remanded the case to the Board for compliance with the 
directives that were specified by the CAVC's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that following the Board's July 2001 decision 
the appellant's representative submitted additional private 
medical records in May 2003 directly to the Board in support 
of the appellant's claims without waiver of initial review by 
the RO.  

Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant, which is accepted by the Board, 
must be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived, in writing, by the appellant or 
representative.  38 C.F.R. § 20.1304(c).  The appellant did 
not specifically waive RO consideration of this additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision. 38 
C.F.R. § 20.1304(c).

Also, the Board observes that additional due process 
requirements are applicable as a result of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio.

This case must be remanded to the RO for consideration of 
additional due process requirements as a result of the 
enactment of the VCAA and its implementing regulations and to 
notify the veteran of the one year period within which to 
submit evidence in support of his claim on appeal.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand. 

It is noted that VA also has a duty to assist the appellant 
in the development of all facts pertinent to his claim, 
including obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  

Accordingly, the Board notes that the appellant should be 
afforded comprehensive VA examinations by appropriate 
specialists as the issues on appeal remain unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Also, the Board notes that the appellant's service-connected 
for ulcer of the right forearm (major), status post split 
thickness skin graft due to nitrogen mustard accident is 
evaluated as 10 percent disabling under Diagnostic Code 7899-
7803.  Significantly, while this appeal was pending there was 
a change in the law regarding the evaluation of skin/scar 
disabilities effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  This change in the rating 
criteria may affect the issue of entitlement to an increased 
evaluation for ulcer of the right forearm (major), status 
post split thickness skin graft due to nitrogen mustard 
accident.

Since this change in law occurred while the appeal was 
pending, VA must apply the version of the law that is more 
favorable to the claim.  Karmas v. Lewinski, 1 Vet. App. 308, 
312-13 (1991).  However, VA must apply the old law prior to 
the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Therefore, this case must be remanded to the RO for initial 
consideration of the changes in the rating criteria for 
evaluating skin/scar disabilities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.  

3.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him for sterility, back rash, gastric 
ulcer, heart disability and lung 
disability due to claimed nitrogen 
mustard accident and for ulcer of the 
right forearm (major), status post split 
thickness skin graft due to nitrogen 
mustard accident.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

5.  The RO should arrange for the 
appellant to be examined by a specialist 
in internal medicine or other appropriate 
specialist including on a fee basis if 
necessary, in order to determine the 
current nature, extent of severity, and 
etiology of any sterility, rash on the 
back, gastric ulcer, lung disorder or 
heart disorder found to be present.  Any 
further indicated special studies and 
special examinations must be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
pertinent examination report that the 
claims files were in fact made available 
for review in conjunction with the 
relevant examination.  Any further 
indicated special studies should be 
conducted.

If any of the above referenced disorders 
are found to be present, the examiner 
must answer, with respect to the 
disorders found on examination, the 
following inquiries:

(a) was (were) the disorder(s) 
proximately caused by hospital care, 
medical or surgical treatment, or 
examination furnished by VA including a 
nitrogen mustard accident during 
treatment of Hodgkin's disease;

(b) is there evidence of carelessness, 
negligence, lack of proper skills, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment or examination including 
nitrogen mustard accident during 
treatment of Hodgkin's disease; which 
resulted in the disorder(s); or

(c) was the event not reasonably 
foreseeable?

Any opinion(s) expressed by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Following the above, the RO should 
schedule the appellant for VA special 
dermatologic examination by a specialist 
in dermatology including on a fee basis, 
if necessary, for the purpose of 
determining the nature and extent of 
severity of his service-connected ulcer 
of the right forearm (major), status post 
split thickness skin graft due to 
nitrogen mustard accident.

The claims files, a copy of this Remand 
and copies of the previous and revised 
criteria for rating skin/scar disorders 
under 38 C.F.R. § 4.118 (2002) must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files were in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should correlate pertinent 
medical complaints, symptoms and clinical 
findings noted on examination to each of 
the rating levels under the criteria in 
effect prior to August 30, 2002 and the 
revised rating criteria effective August 
30, 2002 for evaluating skin/scar 
disabilities.  Any opinions expressed by 
the examiner as to the severity of the 
veteran's right forearm ulcer must be 
accompanied by a complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the appellant's claims for 
entitlement to compensation benefits for 
sterility, rash on the back, a gastric 
ulcer, a heart disability and a lung 
disability pursuant to the criteria of 38 
U.S.C.A. § 1151 and an initial evaluation 
in excess of 10 percent for ulcer of the 
right forearm (major), status post split 
thickness skin graft due to nitrogen 
mustard accident.  

The RO should document its consideration 
of the applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) where 
applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
and an increased evaluation for status post ulcer of the 
right forearm.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


